114 F.3d 1198
97 CJ C.A.R. 1029
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Keith D. LARKINS, Petitioner-Appellant,v.R. Michael CODY, Respondent-Appellee.
No. 96-6171.
United States Court of Appeals, Tenth Circuit.
June 16, 1997.

Before EBEL, HENRY, and MURPHY, Circuit Judges.
ORDER AND JUDGMENT*
DAVID M. EBEL, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Petitioner Keith D. Larkins appeals from the district court's judgment denying his habeas petition, filed pursuant to 28 U.S.C. § 2254.  Our jurisdiction arises under 28 U.S.C. § 1291.  On appeal, petitioner presents the following arguments:  1) his Fourth Amendment search and seizure claims are cognizable on habeas review;  2) the stop and search of petitioner was constitutionally invalid;  3) his sentence for possession of cocaine was excessive;  and 4) his sentence violates the Eighth Amendment.


3
After careful consideration of the briefs and appendix filed on appeal, we conclude that the district court correctly decided this case.  Therefore, for substantially the same reasons as set out in the magistrate judge's report and recommendation, dated September 11, 1995, adopted by the district court on May 1, 1996, the judgment of the United States District Court for the Western District of Oklahoma is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3